Fourth Court of Appeals
                               San Antonio, Texas
                                  September 16, 2020

                                 No. 04-19-00882-CV

      VILLEJO ENTERPRISES, LLC D/B/A Good Guys Auto Group ("Good Guys"),
                                Appellant
                                    v.
                 C.R. COX, INC D/B/A AAMCO and Carl Cox,
                                Appellees

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2019CV01289
                     Honorable David J. Rodriguez, Judge Presiding


                                    ORDER
    The Appellant’s Unopposed Motion to Supplement the clerk’s record is hereby
GRANTED.



                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court